Citation Nr: 0533317	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  99-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased initial rating for the service-
connected chronic synovitis with degenerative joint disease 
of the right knee, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the RO 

In June 2004, the Board remanded the veteran's claim for 
further development of the record.  


FINDINGS OF FACT

The service-connected chronic synovitis with degenerative 
joint disease of the right knee is manifested by extension to 
0 degrees and flexion to 125 degrees; and pain and occasional 
swelling; no instability, incoordination or fatigability or 
additional functional loss due to pain is demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right knee chronic 
synovitis with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 51207, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Codes 5020, 5257, 5260, 5261 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in January 2004, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the October 1998 Statement of the Case and the September 
2005 Supplemental Statement of the Case, the RO provided the 
regulations for compensable ratings for all claims, and 
thereby informed the veteran of the evidence needed to 
substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

Historically, in a March 1998 decision, the RO granted 
service connection for residuals of a right knee injury, and 
assigned an evaluation of 10 percent, effective on October 
15, 1997.  This decision was based on service medical records 
that show an in-service right knee injury and right knee 
arthroscopy, and the February 1998 VA examination.  

The February 1998 VA examination indicates that the veteran 
reported having occasional swelling of the knee and trouble 
walking with swelling.  An examination of the knee showed 
swelling of the right knee.  There was no redness or 
increased temperature, but there was definite tenderness over 
the lateral aspect of the right knee.  There were three small 
scars from arthroscopic surgery.  

The veteran's knee flexion was to 130 degrees, and there was 
full extension.  It was noted that there was a gritty feeling 
in the knee during flexion and extension.  The X-ray studies 
showed narrowing of the medial joint space of the right knee.  

The impression was that of degenerative joint disease of the 
right knee, with chronic synovitis of the right knee.  

A June 1998 note submitted by a VA physician indicates that 
the veteran had a chronic right knee injury that caused him 
difficulty and pain with bending, squatting and resting his 
knees.  

The October 1999 VA examination indicates that the veteran 
reported that he could walk approximately about a block and a 
half before he had to sit down due to pain in the right knee 
and could push himself to walk approximately four or five 
blocks.  He stated that he could go up and down a flight of 
steps.  

On examination, there was normal contour of the right knee, 
with no crepitus.  His range of motion was from 0 degrees to 
maximum flexion of 135 degrees, with no laxity of the joint.  
There was no evidence of fatigability or incoordination.  

It was noted that the veteran was prone to intermittent 
flare-ups of the condition, but the examiner stated that it 
was not possible to predict the degrees or the amount of 
dysfunction during flare-ups.  

Finally, it was noted that the X-ray studies showed 
degenerative joint disease.  The diagnosis was that of 
degenerative joint disease of the right knee.  

The February 2004 VA examination indicates that the veteran 
did not use a brace, but used an ACE or elastic bandage to 
support the knee.  He ambulated independently without the 
help of a cane or a crutch.  He complained of having pain, 
particularly in cold weather.  

On examination, there was normal contour in the right knee.  
His range of motion was from maximum extension of 5 degrees 
to a maximum flexion of 100 degrees.  There was negative 
drawer sign, negative grind sign, negative McMurray's sign, 
and negative laxity of the joint.  

The diagnostic impression was that of range of motion as 
described, with no evidence of fatigability or incoordination 
at this point.  The examiner stated that the veteran was 
prone to fluctuations in the severity of his condition.  

The May 2005 VA examination indicates that the veteran's 
claims file was reviewed.  The veteran reported having achy 
pain and swelling of the knee.  He stated that the pain did 
not radiate.  He related no history of fatigability or 
incoordination.  

His knee had not interfered with his ability to hold down a 
job.  He did not wear a brace.  He did not use a cane or a 
crutch and ambulated independently.  

On examination, there was range of motion of the right knee 
from 0 degrees of extension to 125 degrees of flexion.  With 
repetitive use, there was no additional loss of range of 
motion due to pain, fatigue, weakness or incoordination.  
There was no instability of the right knee.  There was no 
fatigability or incoordination, and there was no significant 
history of flares.  

The diagnosis was that of synovitis with degenerative joint 
disease of the right knee.  The X-ray studies showed 
degenerative joint disease.  


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service-connected disability 
and a case in which the veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where 
the disability in question has just been granted service 
connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The RO has assigned a 10 percent rating for chronic synovitis 
with degenerative joint disease, residuals of a right knee 
injury, under Diagnostic Code 5020 of the Schedule for Rating 
Disabilities.  

Diagnostic Code 5020 provides that synovitis will be rated as 
degenerative arthritis on the basis of limitation of motion 
of the affected parts.  

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees warrants a 0 
percent rating, flexion limited to 45 degrees warrants a 10 
percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees warrants 
a 0 percent rating, extension limited to 10 degrees warrants 
a 10 percent rating, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2005). 

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  

The General Counsel subsequently clarified that opinion and 
held that in order to merit separate evaluations under 
Diagnostic Codes 5003 and 5257, the disability must meet the 
criteria for the minimum evaluation under both diagnostic 
codes.  See VAOPGCPREC 9-98.  

VA's General Counsel has also held that where a veteran has 
both limitation of flexion and limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  See VAOPGCPREC 9-04.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  



Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's service-connected right knee chronic 
synovitis with degenerative joint disease is currently 
properly rated as 10 percent disabling.  

With regard to Diagnostic Code 5260, limitation of flexion, 
the medical evidence of record does not show that at any time 
during the appeal period has the veteran had right knee 
flexion limited to 30 degrees, in order to warrant a 20 
percent evaluation.  

In fact, on the May 2005 VA examination, the veteran had 
flexion to 125 degrees.  

Throughout the entire appeal period, the evidence of record 
shows that the most limited range of right knee flexion was 
noted on the February 2004 VA examination, where flexion was 
limited to 100 degrees.  

Therefore, an increased rating under Diagnostic Code 5260 is 
not warranted for the service-connected right knee chronic 
synovitis with degenerative joint disease.  

With regard to Diagnostic Code 5261, limitation of extension, 
the medical evidence of record does not show that at any time 
during the appeal period has the veteran had right knee 
extension limited to 15 degrees in order to warrant a 20 
percent evaluation.  

In fact, on the May 2005 VA examination, the veteran had 
extension to 0 degrees.  

Throughout the entire appeal period, the evidence of record 
shows that the most limited range of right knee extension was 
noted on the February 2004 VA examination, where extension 
was limited to 5 degrees.  

Therefore, an increased rating under Diagnostic Code 5261 is 
not warranted for the service-connected right knee chronic 
synovitis with degenerative joint disease.  

As to an increased rating under Diagnostic Code 5257, the 
evidence of record does not show that the veteran has 
subluxation or lateral instability of the right knee.  In 
this regard, on the May 2005 VA examination, it was noted 
that the veteran had no incoordination, and he did not use 
any assistive devices on his knee or leg.  

Therefore, an increased rating under Diagnostic Code 5257 is 
not warranted for the service-connected right knee chronic 
synovitis with degenerative joint disease.  

Furthermore, because the veteran does not have separately 
compensable limitation of flexion or limitation of extension 
in his right knee, separate ratings as contemplated by 
VAOPGCPREC 9-2004 are not warranted.  

Additionally, on the last examination, the veteran did not 
exhibit any weakened movement, incoordination or 
fatigability.  As such, the criteria for a higher rating 
under Diagnostic Codes 5020, 5260, 5261, or 5257, or pursuant 
to DeLuca v. Brown, for the service-connected right knee 
chronic synovitis with degenerative joint disease have not 
been met.  
 
Additionally, the Board has considered whether the veteran is 
entitled to "staged" rating for his service-connected right 
knee chronic synovitis with degenerative joint disease, as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.  

Although the Board does not question the sincerity of the 
veteran's conviction that he has increased disability in his 
right knee, the Board notes that, as a lay person, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. at 520; Charles v. Principi, 16 
Vet. App. at 374-75; cf. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the May 2005 VA examiner, there is no 
basis upon which to grant the veteran's claim; therefore, the 
appeal must be denied.  



ORDER

An increased initial rating in excess of 10 percent for the 
service-connected chronic synovitis with degenerative joint 
disease of the right knee is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals





 Department of Veterans Affairs


